Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2020 has been entered.

Claim Status
Claims 39-40, 42-44, 46-47, 49-50, 52-63 are pending.
Claim 39 is currently amended.
Claims 1-38, 41, 45, 48, and 51 are cancelled.
Claims 43 and 58-61 are withdrawn as being directed to a non-elected invention.
Claims 39-40, 42, 44, 46-47, 49-50, 52-57, and 62-63 have been examined.

Priority
This application is a CON of 12/564,909 filed on 09/22/2009 PAT 9206223, which claims benefit of 61/099,099 filed on 09/22/2008.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/17/2020 is in compliance 

Allowable Subject Matter
The elected compound 3 is free of art. The search has therefore been expanded.

Terminal disclaimer
The terminal disclaimer filed on 9/14/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,206,223 B2 has been reviewed and accepted. The terminal disclaimer has been recorded.

Withdrawn Rejection
The rejection of claims 39-40, 42, 44, 46-47, 49-51, 55-56, and 62 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walensky et al. in view of Clavier et al. is withdrawn because the primary reference of Walensky et al. do not teach the peptidomimetic macrocycle comprises nine or more amino acids.
The rejection of claim 52 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walensky et al. in view of Clavier et al. and further in view of TABLE2HTML version 970219/0.5 because the primary reference of Walensky et al. do not teach the peptidomimetic macrocycle comprises nine or more amino acids.
The rejection of claims 39-40, 42, 44, 46, 48-51, and 53-56 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernal et al. in view of Clavier et al. is withdrawn because the primary reference of Bernal et al. do not teach the peptidomimetic macrocycle comprises nine or 
The rejection of claim 52 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernal et al. in view of Clavier et al. and further in view of TABLE2HTML version 970219/0.5 is withdrawn because the primary reference of Bernal et al. do not teach the peptidomimetic macrocycle comprises nine or more amino acids.
The rejection of claim 57 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernal et al. in view of Clavier et al. et al. and Wang et al. is withdrawn because the primary reference of Bernal et al. do not teach the peptidomimetic macrocycle comprises nine or more amino acids.
The rejection of claim 62 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernal et al. in view of Clavier et al. et al. and further in view of Hemann et al. is withdrawn because the primary reference of Bernal et al. do not teach the peptidomimetic macrocycle comprises nine or more amino acids.
The rejection of claim 63 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Walensky et al. in view of Clavier et al. and further in view of Yang et al. is withdrawn because the primary reference of Walensky et al. do not teach the peptidomimetic macrocycle comprises nine or more amino acids.
The rejection of claims 39 and 63 under pre-AIA  35 U.S.C. 103(a) as being unpatentable
over Bernal et al. in view of Clavier et al. and further in view of Yang et al. is withdrawn because the primary reference of Bernal et al. do not teach the peptidomimetic macrocycle comprises nine or more amino acids.
The rejection of claims 39-40, 42, 44, 46-47, 49-50, 52-53, 55 and 62 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,206,223 B2 in view 
The rejection of claims 39-40, 42, 44, 46-47, 49-51, and 53-57 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 29, 41, and 72-73 of U.S. Patent No. 8,927,500 B2 in view of Walensky et al. and Clavier et al. is withdrawn as more relevant references Walensky et al. (US 2005/025680 A1) and Yang et al. (Chem. Eur. J. 2004, 10, 5761-5770) is currently combined for the new ground of rejection.

New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 39-40, 42, 44, 53-57 and 62-63 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Walensky et al. (US 2005/025680 A1).
Claim 39 is drawn to a method of treating a disease in a subject in need thereof, the method comprising administering to the subject an effective amount of a pharmaceutically acceptable composition; wherein the pharmaceutically acceptable composition comprises: 
(i) a peptidomimetic macrocycle or a pharmaceutically acceptable salt thereof comprising an alpha-helix and a cross-linker connecting a first amino acid and a second amino acid, the crosslinker spanning from I tum to 2 turns of the alpha-helix, wherein the first amino acid and the second amino acid are separated by three or six amino acids, wherein the peptidomimetic 
(ii) a metal residue at a concentration of less than 10 ppm by weight.
Walensky et al. teach “Stabilized alpha helical peptides and uses thereof” (Title). Walensky et al. further teach a method of treating cancer in a subject comprising administering a compound of formula (III) [0065, claim 50]. Walensky et al. teach the peptide formula (II) synthesized with a catalyst to promote ring closing metathesis to form a peptidomimetic [AltContent: textbox ([img-media_image1.png][img-media_image2.png])]macrocycle of formula (III) as follows [0053-0059], reading on the limitation (i). Walensky et al. further teach the method also includes providing a reducing agent of H2 or oxidizing agent of osmium tetroxide subsequent to the ring closing metathesis.” When a reducing agent of H2 is used subsequent to the ring closing metathesis, the synthesized peptidomimetic macrocycle does not contain the metal of osmium, reading on the limitation (ii) a metal residue at a concentration of less than 10 ppm by weight in claims 39, 42, and 63. 
With respect to claim 40, Walensky et al. teach the treated subject is a human with apoptosis related disease [0245].
With respect to claim 44, Walensky et al. teach α, α-Disubstituted non-natural amino acids containing olefinic side chains of varying length were used for synthesizing peptidomimetic macrocycles [0185, Fig 3]. 


    PNG
    media_image3.png
    91
    877
    media_image3.png
    Greyscale

With respect to claim 54, Walensky et al. teach hydrocarbon-stapled p53 peptides, which interact with MDM2 at picomolar affinities [0278], reading on the limitation of the treated disease mediated by p53 and/or MDM2.
With respect to claim 55-57, Walensky et al. teach the treated disease is a cancer of a fibrosarcoma, myosarcoma, liposarcoma, chondrosarcoma, osteogenic sarcoma, chordoma, angiosarcoma, endotheliosarcoma, lymphangiosarcoma, lymphangioendotheliosarcoma, synovioma, mesothelioma, Ewing's tumor, leiomyosarcoma, rhabdomyosarcoma, gastric cancer, esophageal cancer, rectal cancer, pancreatic cancer, ovarian cancer, prostate cancer, etc [0236, claim 50].
With respect to claim 62, Walensky et al. teach therapeutic methods of treating a subject at risk of (or susceptible to) a disorder or having a disorder associated with aberrant (e.g., insufficient or excessive) BCL-2 family member expression or activity [0233].
Therefore, the reference is deemed to anticipate the instant claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
1.	Claims 46-47 and 49-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walensky et al. (US 2005/025680 A1).
Claim 46 is drawn to the cross-linker comprises from 6 to 14 consecutive bonds.
Walensky et al. teach peptidomimetic macrocycle for treating BCL-2 family member related cancers as applied to claims 39-40, 42, 44, 53-57, 62-63, and further in view of Walensky’s formula (III) [0053-0060].
Walensky et al. do not explicitly teach peptidomimetic macrocycle comprising a cross-
Walensky et al. teach a peptidomimetic macrocycle formula (III) made from ring closing as follow [0053-0059]. Walensky et al. teach each n is independently an integer from 1-15 to optimize the size of the macrocycle [0056]. The total number of bonds in a linker is calculated as n + 3 + 1 (double bond) + n. To simplify the calculation, each n is calculated as the same number shown as follows, reading on the limitations in claims 46-47 and 49-50.
[AltContent: textbox ([img-media_image1.png][img-media_image2.png])]
No 
total bond of the linker including a double bond
n
2n+3+1 (double bond)
n=1
6
n=2
8
n=3
10
n=4
12
n=5
14
n=6
16


It would have been obvious to one of ordinary skill in the art at the time the invention to optimize the bond number in the linker of a peptidomimetic macrocycle because Walensky et al. teach the use different size of macrocycle to optimize the bioactivity of a peptide (e.g., Fig 5A SAHB3BIDC and SAHB3 BIDD). The modification would have reasonable expectation of success as taught by Walensky et al. (e.g., Fig 5A SAHB3BIDC and SAHB3 BIDD).
Thus, the invention as a whole is prima facie obvious over the references, especially in .

2. 	Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walensky et al. as applied to claims 39-40, 42, 44, 46-47, 49-50, 53-57, 62-63, and further in view of TABLE2HTML version 970219/0.5 (referred as TABLE2HTML).
(http://www.greeley.org/hod/papers/typical_bonds.html., previously cited 5/11/2018).
Claim 52 is drawn to the length of the cross-linker is from about 5 Å to about 9 Å per turn of the alpha-helix.
Walensky et al. teach a method and composition comprising a peptidomimetic macrocycle comprising different numbers of bonds in the linker to treat a cancer as applied to claims 39-40, 42, 44, 46-47, 49-50, 53-57, and 62-63.
No 
total bond of the linker including a double bond
n
2n+3+1 (double bond)
n=1
6
n=2
8
n=3
10
n=4
12
n=5
14
n=6
16


Walensky et al. do not teach the length of the cross-linker is from about 5 Å to about 9 Å per turn of the alpha-helix.
TABLE2HTML teaches the average length of C-C is 1.53 Å and C=C is 1.34 Å known in the art (See page 2). For n=1 in Walensky’s formula (III) [0053], the length of the linker comprising 4 single bonds and 1 double bond shown as follows is 4 x 1.53 Å + 1 x 1.34 Å = 7.46 Å, reading on the limitation of claim 52.

    PNG
    media_image2.png
    202
    496
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention to combine Walensky et al. and TABLE2HTML because Walensky et al. teach a linker of peptidomimetic macrocycle comprising C-C and C=C, and TABLE2HTML teaches the length of C-C is 1.53 Å and C=C is 1.34 Å. The combination would have reasonable expectation of success because both references teach C-C and C=C.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

3.	Claims 39, 42, and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walensky et al. (US 2005/025680 A1) in view of Yang et al. (Chem. Eur. J. 2004, 10, 5761-5770, previously cited 8/19/2019.).
Claim 39 is drawn to a method of treating a disease in a subject in need thereof, the method comprising administering to the subject an effective amount of a pharmaceutically acceptable composition; wherein the pharmaceutically acceptable composition comprises: 
(i) a peptidomimetic macrocycle or a pharmaceutically acceptable salt thereof comprising an alpha-helix and a cross-linker connecting a first amino acid and a second amino acid, the crosslinker spanning from I tum to 2 turns of the alpha-helix, wherein the first amino acid and the second amino acid are separated by three or six amino acids, wherein the peptidomimetic 
(ii) a metal residue at a concentration of less than 10 ppm by weight.
Walensky et al. teach “Stabilized alpha helical peptides and uses thereof” (Title). Walensky et al. teach the peptide formula (II) as follows with a catalyst to promote ring closing metathesis to form a peptidomimetic macrocycle of formula (III) [0053-0059], reading on the limitation (i). Walensky et al. further teach a method of treating cancer in a subject comprising [AltContent: textbox ([img-media_image1.png][img-media_image2.png])]administering a compound of formula (III).
Walensky et al. teach the use of ruthenium as a catalyst for ring closing metathesis to form a peptidomimetic macrocycle [0062], but do not explicitly teach the residual metal of ruthenium less than 1 ppm by weight.
Yang et al. teach “Novel Metathesis Catalysts Based on Ruthenium 1,3-Dimesityl-3,4,5,6-tetrahydropyrimidin-2-ylidenes: Synthesis, Structure, Immobilization, and Catalytic Activity” (Title). Yang et al. teach the use of new systems for olefin metathesis 
generated by replacing one or two chloro ligands in Grubbs–Hoveyda-type catalysts by strongly electron-withdrawing groups such as trifluoroacetate and trifluoromethanesulfonate, and their special features in organic synthesis and polymer chemistry (p5761, col 2, col 2). Yang et al. teach the use of resin supported Ruthenium catalyst 3 or monolith-supported Ruthenium catalyst 4 shown as follows for ring-closing metathesis reaction (p5763, col 2). Yang et al. teach the [AltContent: textbox ([img-media_image4.png]  [img-media_image5.png])]benefit of using the supported systems 3 and 4 is that metal leaching of the systems 3 and 4 was low. Thus, the typical Ru contamination of the products was in the range of 0.14 ppm (p5768,  col 1. para 2), reading on the limitation of a metal of Ruthenium less than 1 ppm by weight in claims 39, 42, and 63. 
One of ordinary skill in the art would have been taught and/or motivated to use Yang’s resin supported Ruthenium catalyst because Yang et al. teach the benefit of using the supported systems 3 and 4 is that metal leaching of the systems 3 and 4 was low. Thus, the typical Ru contamination of the products was in the range of 0.14 ppm (p5768, col 1, para 2). The combination would have reasonable expectation of success because both references teach Ruthenium-mediated ring-closing olefin metathesis reaction. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 39, 42, 46-47, 49-50, 53-57, and 63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 27-29, 41, and 70-74 of U.S. Patent No. 8,927,500 B2 (the '500 patent) in view of Walensky et al. (US 2005/025680 A1) and Yang et al. (Chem. Eur. J. 2004, 10, 5761-5770, previously cited 8/19/2019.).
Claims 1 and 41 of the '500 patent disclosed a peptidomimetic macrocycle SEQ ID NO: 
    PNG
    media_image6.png
    198
    599
    media_image6.png
    Greyscale
108 consisting the structure (claim 41 of the '500 patent) shown as follows and satisfying the limitation (i). 
Claims 1, 8-9 and 70-71 of the '500 patent further suggest the use of the peptidomimetic macrocycle as a therapeutic agent to improve anti-tumor efficacy for a p53 positive cells to treat cancers.
Claim 74 of the '500 patent disclosed the peptidomimetic macrocycle is made by ring-closing metathesis reaction via a catalyst shown as follows.

    PNG
    media_image7.png
    193
    423
    media_image7.png
    Greyscale

Claims 1, 8-9, 70-71, or 74 of the '500 patent do not explicitly teach the limitation (ii) a metal residue at a concentration of less than 10 ppm by weight.
Similarly, Walensky et al. teach the use of ruthenium as a catalyst for ring closing 
Claims 2-5 of the '500 patent disclosed the peptidomimetic macrocycle has improved binding affinity to MDM2 or MDMX (see claim 4-5), satisfying the instant claim 54.
Claims 6-7 of the '500 patent disclosed the peptidomimetic macrocycle has improved anti- tumor efficacy against a p53 positive tumor cell line, satisfying the instant claim 54.
Claims 1-3 of the '500 patent disclosed RI and R2 moieties of the peptidomimetic macrocycle as a substituted alkyl group, satisfying α,α-disubstituted amino acid in claim 44.

Claim 41 of the '500 patent disclosed the peptidomimetic macrocycle of SEQ ID NO: 108 comprising a net positive charged histidine residue at pH 7.4, satisfying this instant claim 53.
Claim 10 of the '500 patent disclosed the peptidomimetic macrocycle has an improved in vivo induction of apoptosis in a p53 positive tumor, satisfying the instant claims 54-55.
Claim 71 of the '500 patent disclosed a method of treating head and neck cancer, melanoma, lung cancer, breast cancer, and glioma by administering a therapeutically effective amount of a peptidomimetic macrocycle, satisfying the instant claims 55-57.
Claim 72 of the '500 patent disclosed a method of modulating the activity of p53 and/or MDM2 and/or MDMX in a subject comprising administering to the subject a therapeutically effective amount of a peptidomimetic macrocycle or pharmaceutically-acceptable salt thereof of any one of claims 1, 2 and 3, satisfying the instant claim 54.
Claim 73 of the '500 patent disclosed a method of antagonizing the interaction between p53 and MDM2 proteins and/or between p53 and MDMX proteins in a subject comprising administering to the subject a therapeutically-effective amount of a peptidomimetic macro-cycle or pharmaceutically-acceptable salt thereof of any one of claims 1, 2 and 3, satisfying the instant claim 54.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
12-February-2021
/Soren Harward/Primary Examiner, Art Unit 1631